UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
OMAR JERMEL DIXON, a/k/a Omar
Jermal Dixon El, a/k/a Omar Jermal             No. 03-4051
Dixon, a/k/a Omar Germal Dixon,
a/k/a Omar Jermel Dixon-El, a/k/a
Omar Dixon-El, a/k/a "O Dixon,"
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                           (CR-02-209)

                      Submitted: May 16, 2003

                      Decided: June 13, 2003

       Before LUTTIG and MICHAEL, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Brian J. Grossman, ECK, COLLINS & MARSTILLER, Richmond,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Brian R. Hood, Assistant United States Attorney, Richmond, Vir-
ginia, for Appellee.
2                       UNITED STATES v. DIXON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Omar Jermel Dixon was convicted by a jury of conspiracy to dis-
tribute cocaine base, possession with intent to distribute phencycli-
dine ("PCP"), and possession of a firearm by a convicted felon. He
appeals, challenging the sufficiency of the evidence on his drug
charges. We review sufficiency of the evidence challenges by deter-
mining whether, viewing the evidence in the light most favorable to
the Government, any rational trier of fact could find the essential ele-
ments of the crime beyond a reasonable doubt. Glasser v. United
States, 315 U.S. 60, 80 (1942).

   Dixon first challenges the evidence supporting his conspiracy con-
viction, arguing that the evidence, at most, showed a series of
buyer/seller relationships. To sustain its burden on the conspiracy
charge, the Government must show that a conspiracy existed, that
Dixon knew it existed, and that he knowingly entered into it. United
States v. Cropp, 127 F.3d 354, 361 (4th Cir. 1997). Circumstantial
evidence, including the defendant’s relationship with his co-
conspirators, the length of his association, his attitude, conduct, and
the nature of the conspiracy, may be used to prove the existence of
and participation in the conspiracy. United States v. Brown, 856 F.2d
710, 711 (4th Cir. 1988). When the evidence establishes a lengthy
buy-sell relationship coupled with substantial quantities of drugs, a
reasonable inference can be drawn that a conspiracy existed among
the parties to the buy-sell transaction. United States v. Mills, 995 F.2d
480, 485 & n.1 (4th Cir. 1993).

  In the instant case, the conspiracy was charged to have lasted over
four years, and there was overwhelming evidence that Dixon repeat-
edly bought and sold quantities of cocaine and crack cocaine and
worked with co-conspirators during that time period. For example,
Tony Johnson repeatedly bought crack cocaine from Dixon over a
                       UNITED STATES v. DIXON                        3
period of several years under a consignment agreement. In addition,
Leonard Pratt and Dixon pooled their money and bought up to half
a kilogram of crack cocaine from Paulette Bumbrey on several occa-
sions, and Pratt and Dixon also shared certain customers, each supply-
ing portions of the crack cocaine required. Further, Paul Ramsey
White purchased ounce-quantities of crack cocaine regularly from
Dixon from 2000-2001, and Dixon would sometimes front the drugs
to White. Based on the foregoing, we find that the evidence was suffi-
cient to show that Dixon conspired with Pratt, Johnson, Bumbrey,
White, and others to sell crack cocaine.

   Dixon next contends with regard to the substantive count that lay
testimony that the substance at issue was PCP was insufficient to
show that the substance was, in fact, phencyclidine. We have held that
"lay testimony and circumstantial evidence may be sufficient, without
the introduction of an expert chemical analysis, to establish the iden-
tity of the substance involved in an alleged narcotics transaction."
United States v. Dolan, 544 F.2d 1219, 1221 (4th Cir. 1976). Such
circumstantial proof may include evidence of the physical appearance
of the substance, evidence that the substance produced the expected
effects when used by someone familiar with the subject drug, evi-
dence that the substance was used in the same manner as the subject
drug, and evidence that the substance was called by the name of the
subject drug by the defendant or others in his presence. Id. at 1221.

   Although, in this case, the Government did not introduce an expert
chemical analysis as to the substance Dixon was charged with ille-
gally possessing, David Haigler, Johnson and White testified that
Dixon possessed a bottle of liquid PCP. Haigler and White testified
to the effects in themselves and others after smoking the substance.
Johnson and White testified to large dollar amounts being associated
with the substance, and several witnesses testified that the substance
was called by its various street names by both Dixon and others in his
presence. Thus, we find that the evidence was sufficient to establish
that the substance in question was PCP or phencyclidine. See id. at
1223 n.8 ("[W]e take judicial notice that phencyclidine is commonly
known as ‘PCP.’").

  Thus, we affirm Dixon’s convictions. We dispense with oral argu-
ment, because the facts and legal contentions are adequately presented
4                      UNITED STATES v. DIXON
in the materials before the court and argument would not aid the deci-
sional process.

                                                         AFFIRMED